Citation Nr: 0734288	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  96-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected hepatitis C.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
July 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 RO rating decision 
that continued a current 10 percent rating for hepatitis C.  

The veteran testified at a hearing before a Hearing Officer 
on that issue in June 1997.  

An RO rating decision in August 1997 increased the rating for 
hepatitis to 30 percent, effective on May 23, 1995.  The 
veteran advised VA that he was not satisfied with the 30 
percent rating, so the issue as characterized on the title 
page remains viable on appeal.  See also AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Also on appeal is a November 2000 RO rating decision that 
denied entitlement to a TDIU rating and an earlier effective 
date for service connection for chronic hepatitis.  

In November 2003, the Board issued a decision denying an 
earlier effective date for service connection for chronic 
persistent hepatitis.  The same action remanded the issues of 
increased evaluation for hepatitis and entitlement to a TDIU 
rating to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  

The veteran had a VA psychiatric examination in June 2006 as 
required by the Board's remand; the examiner stated an 
opinion that the veteran's service-connected depression, 
which was secondary to hepatitis C and rendered the veteran 
unemployable.  

The Board finds that the examination report constitutes an 
informal claim for increased rating for the service-connected 
depression and refers the matter to the RO for appropriate 
action.  See 38 C.F.R. §§ 3.155, 3.157(b).  

Finally, in August 2007, the veteran submitted documents to 
the Board that appear to constitute a claim for an earlier 
effective date of service connection for hepatitis based on a 
claim of clear and unmistakable error (CUE) in previous RO 
rating decisions.  

The Board notes that the veteran's representative submitted a 
similar claim in May 2002, and the RO sent the veteran a 
letter in September 2002 advising him of the criteria for 
establishing CUE.  The CUE issue has not yet been adjudicated 
and is accordingly hereby referred to the RO for appropriate 
action.  

The issue of entitlement to a TDIU rating is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The rating criteria for hepatitis C changed in July 2001 
during the pendency of the appeal.  

3.  Prior to July 2001, the service-connected hepatitis C is 
shown to have more closely approximated minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance necessitating dietary restriction or other 
therapeutic measures.  

4.  Since July 2001 the service-connected hepatitis C has 
been manifested by fatigue, malaise, right quadrant pain, and 
requirement for continuous medication; there is no indication 
of weight loss and hepatomegaly, or alternatively of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during a 12-month period.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected hepatitis C are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, 
Diagnostic Code 7345 (2000) and Diagnostic Code 7354 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
increase for the service-connected hepatitis C on appeal has 
been accomplished.  

The December 1995 rating decision that denied an increased 
rating for hepatitis C and the November 2000 rating decision 
that denied entitlement to a TDIU were both issued prior to 
the enactment of VCAA.  The AMC sent the veteran a letter in 
April 2004, during the pendency of the appeal, advising him 
that to show entitlement to a higher rating for the service-
connected hepatitis C the evidence must show that condition 
had increased in severity; the same letter detailed the 
criteria for a TDIU.  

The letter described the types of medical and lay evidence 
acceptable toward proving entitlement to the benefits 
claimed.  The veteran had ample opportunity to respond prior 
to the May 2007 Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and for grant of a 
TDIU, and that he has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the April 2004 letter, with a 
follow-up letters by the AMC in June 2006 and August 2006, 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2004 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The April 2004 letter specifically asked the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating actions on appeal.  This is 
logical, since both actions on appeal were issued prior to 
the enactment of VCAA.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Following the issue of the April 2004 AMC letter, which 
completed the requirements of the duty to assist and cured 
defects in previous notice, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the May 2007 SSOC.  

Neither in response to the documents cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC of January 1996 and the SSOCs of August 1997, 
November 2000, and May 2007.  This suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, which was 
done in AMC letters sent in June 2006 and August 2006.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file; the 
file also contains non-VA records from those medical 
providers identified by the veteran as having relevant 
documents.  The RO also obtained the veteran's entire Social 
Security Administration (SSA) disability file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  The 
veteran notified VA in January 2007 that he has no further 
evidence to provide and wishes adjudication to proceed.  

The veteran was afforded a hearing before the RO's hearing 
officer in June 1997.  He has been advised of his entitlement 
to further hearings before the RO and/or before the Board, 
but he has not requested such a hearing.  The veteran has 
also been afforded appropriate VA medical examinations in 
support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increase herein 
decided.  


II.  Analysis

A.  Evaluation of Hepatitis C

Historically, the veteran was granted service connection for 
chronic persistent hepatitis C by a rating decision in 
February 1985, with an initial noncompensable (no percent) 
rating effective on October 4, 1984.  The noncompensable 
rating was continued in unappealed rating decisions issued in 
December 1987, February 1991, and May 1992.  An unappealed 
rating decision in October 1995 increased the rating to 10 
percent, effective on May 23, 1995.  

The December 1995 rating decision on appeal continued the 10 
percent rating.  A subsequent rating decision in August 1997 
increased the rating to 30 percent effective on May 23, 1995.  

Hepatitis C was previously rated under the 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (infectious hepatitis).  Effective on 
July 2, 2001, hepatitis C has been rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (hepatitis C or non-A non-B 
hepatitis).  

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.   Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCPREC 11-97 (Mar. 24, 1997), VAOPGCPREC 3-2000 
(April 10, 2000).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board also notes that the RO has evaluated the service-
connected disability under both the former and revised 
applicable criteria.  Accordingly, there is no due process 
bar to the Board also considering the claim in light of the 
former and revised applicable rating criteria.  


Rating criteria prior to July 2001

The old criteria (pre-July 2001) under Diagnostic Code 7345 
were as follows.  For a rating of 10 percent: demonstrable 
liver damage with mild gastrointestinal disturbance.  For a 
rating of 30 percent: minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures.  

For a rating of 60 percent: with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.   For a rating of 100 
percent: with marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

Applying these rating criteria to the veteran's condition 
prior to July 2001, the Board looks particularly to the most 
recent VA examination prior to the rating change and to 
contemporaneous medical treatment reports.  Francisco ( 
supra.).

During the VA examination in August 2000, the veteran 
reported having fatigue and weakness about twice per week and 
feelings of depression twice per month.  He reported vomiting 
once per month but denied any hematemesis, melena or weight 
loss; he stated that his weight did fluctuate regularly.  He 
reported intermittent and short-lived right upper quadrant 
pain about once or twice per month.  Physical examination was 
unremarkable.  

The examiner diagnosed history of cholecystectomy and chronic 
hepatitis C with current elevated liver enzymes but otherwise 
no clinical evidence of chronic advanced liver disease such 
as cirrhosis.  

Treatment records from Dr. CF are consistent with the VA 
medical examination.  The veteran complained of abdominal 
discomfort and nausea in February 2001, plus one episode of 
uncontrollable epistasis; Dr. CF's impression was that of 
chronic thrombocytopenia secondary to hepatitis C.  The 
veteran was unremarkable in March 2001.  In April 2001 he 
complained of right abdominal pain for two weeks but without 
nausea, vomiting, diarrhea or constipation.  

The VA outpatient treatment records are also consistent with 
the VA examination.  In January 2001 he complained of chronic 
diarrhea and of history of gastrointestinal problems, malaise 
and headaches.  

The distinction between the 30 percent rating and the 60 
percent rating under the old (pre-July 2001) criteria is the 
degree of liver damage ("minimal" versus "moderate") plus 
the degree of associated symptoms ("lesser degree" versus 
"disabling").  

In comparing the evidence above to the rating criteria in 
effect prior to July 2001, the Board finds that the veteran 
demonstrably had liver damage, gastrointestinal symptoms, 
fatigue and depression.  

However, the degree of liver damage is not shown to be other 
than minimal, and the associated symptoms are not shown to 
have been disabling.  The Board accordingly finds that the 
veteran's disability during the period did not meet the 
criteria then in effect for rating higher than the current 30 
percent.  

The Board notes in this regard that the veteran demonstrably 
has depression secondary to hepatitis, but that depression 
has been separately service-connected and separately 
compensated since March 2001.  

Accordingly, depression cannot simultaneously be a factor in 
higher schedular rating for the underlying disability, since 
that would constitute "pyramiding." See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994); Brady v. Brown, 4 Vet. App. 203 
(1993).  


Rating criteria from July 2001

The new criteria (effective July 2001) under Diagnostic Code 
7354 are as follows, with serologic evidence of hepatitis C 
infection and the following signs and symptoms due to 
hepatitis C infection.

For a rating of 10 percent: intermittent fatigue, malaise, 
and anorexia, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 12-
month period.  

For a rating of 20 percent: daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly) requiring 
dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks but less than four weeks during the past 12-month 
period.  

For a rating of 40 percent: daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks but less than six weeks during the past 12-month 
period.  

For a rating of 60 percent: daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition) and hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period but not occurring constantly.  

For a rating of 100 percent: near-constant debilitating 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain.  

Note (1): evaluate sequelae such as cirrhosis or malignancy 
of the liver under an appropriate diagnostic code, but do not 
use the same signs and symptoms as the basis for an 
evaluation under DC 7354 and under a DC for sequelae.  

Note (2): for purposes of evaluating conditions under DC 
7354, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 
7354 (2004).

Although the new criteria do not have a 30 percent rating, 
the veteran's disability has been continued at 30 percent 
because that was his compensation prior to the change in the 
rating schedule.  The question accordingly is whether his 
symptoms since July 2001 more closely approximate the new 
criteria for a rating of 40 percent or higher.  

Applying these criteria to the veteran's condition from July 
2001, the Board looks particularly to the most recent 
examination in June 2006 and recent medical treatment 
reports.  Francisco (supra.).  

The VA outpatient treatment records for the period July 2001 
to April 2004 are consistent with the June 2006 VA medical 
examination cited below.  

The veteran's weight was 222 pounds in February 2001, 214 
pounds in September 2002, 219 pounds in January 2003, 222 
pounds in June 2003, and 224 pounds in April 2004, so there 
is no weight loss or anorexia during the period (in fact, the 
veteran was treated throughout the period for obesity).  

There is no indication of any incapacitating episodes during 
the period.  There was considerable adjustment of the 
veteran's medications; in January 2003 a physician stated 
that the veteran's current nonservice-connected 
gastroesophageal reflux disease (GERD) was not associated 
with the service-connected hepatitis, so a certain medication 
to control GERD could not be issued.  

During examination in June 2006, the veteran denied treatment 
for hepatitis since 2000.  He reported recurring episodes of 
fatigue, nausea, vomiting, anorexia and some arthralgias 
occurring two to three times per week.  He also complained of 
daily pain in the right upper quadrant.  He reported a 
history of diarrhea but current constipation, which he 
understands to be indicative of worsening liver disease.

On examination, the abdomen was noted to be slightly tender 
to palpation.  There was no appreciable liver abnormality 
noted, and the skin showed no sign of jaundice.  Liver 
function tests were only mildly elevated; international 
normalized ratio (INR), albumen and platelet count were 
normal.  The examiner did not record the veteran's weight.  

The examiner stated that these laboratory results would not 
be consistent with current cirrhosis.  Although the veteran 
asserted that he was unable to work because of the physical 
limitations imposed by his hepatitis, the examiner stated in 
an addendum opinion that it was not likely that the veteran's 
employment was affected by the hepatitis.  

Based on review of the evidence, the Board finds that the 
veteran's symptoms since July 2001 of fatigue, malaise, right 
quadrant pain, and requirement for continuous medication have 
closely approximated the criteria for the 20 percent rating, 
even though there is no evidence of weight loss or 
hepatomegaly requiring dietary restriction; alternatively 
there is no evidence of any incapacitating episodes 
whatsoever.  

The Board specifically finds that the veteran's symptoms do 
not meet criteria for the higher 40 percent rating.   There 
is no evidence of weight loss and hepatomegaly (as noted, the 
veteran was encouraged to lose weight because of diagnosed 
obesity), or incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during a 12-
month period.  

Based on the evidence and analysis, the Board finds that the 
criteria for a rating in excess of 30 percent are not met 
under the old or new criteria.  Accordingly, the claim must 
be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  




ORDER

An increased valuation in excess of 30 percent for the 
service-connected hepatitis C is denied.  



REMAND

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has compensable service-connected disabilities as 
follows: hepatitis C (rated as 30 percent disabling from May 
23, 1995), depression associated with hepatitis C (rated as 
10 percent disabling on March 13, 2001 and as 30 percent 
disabling on June 28, 2006), and tinnitus (rated as 10 
percent disabling from March 13, 2001).   He also has 
noncompensable service-connected hemorrhoids and left-ear 
hearing loss, both effective on October 10, 1984.  

The veteran's combined service-connected disability rating 
was no percent from October 4, 1984; 30 percent from May 23, 
1995; has been 40 percent since March 13, 2001; and has been 
60 percent since June 28, 2006.  

Since the veteran does not have a single disability ratable 
at 60 percent or more, or alternatively does not have a 
combined rating of 70 percent or more, he does not meet the 
criteria for assignment of a TDIU rating under 38 C.F.R. 
§ 4.16(a).  

A TDIU may be granted on an extraschedular basis, pursuant to 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.  

In this case, the RO has considered extraschedular rating and 
determined that referral for such extraschedular rating was 
not appropriate (see the May 2007 SSOC).  The Board may 
accordingly consider the issue without prejudice to the 
veteran.  

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose (supra.).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

The veteran had a VA medical examination in June 2006; the 
examiner stated an opinion that the veteran's employability 
was affected by his service-connected hepatitis C and 
hemorrhoids.  A VA audiologist in July 2006 stated an opinion 
that the veteran's hearing loss and tinnitus would not 
prevent employment in any capacity for which he was trained.  

However, the veteran had a VA psychiatric examination in June 
2006 following which the examining psychologist stated an 
opinion that the veteran's depression, secondary to hepatitis 
C and rendered the veteran unemployable.  

The Board finds that the VA psychologist's opinion shows a 
marked interference with employment, but this would be 
inconsistent on its face with the currently assigned 30 
percent rating.  

As noted in the Introduction, the Board has referred the 
issue of an increased rating for the service-connected 
depression to the RO for development.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information about recent 
treatment received for his service-
connected disabilities.  Based on his 
response, the RO should take all steps 
necessary to assist him in obtaining 
records from the identified treatment 
sources.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected depression associated with 
Hepatitis C.  Any indicated tests should 
be performed in this regard.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner should identify the current 
manifestations and opine as to the degree 
of impairment caused by the service-
connected depression due to the Hepatitis 
C.  

3.  Following completion of all indicated 
development to the extent possible, the 
RO should review and readjudicate the 
claim of entitlement to a TDIU rating in 
light of all the evidence of record.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


